oO *& SD wr BP W HN

ot DW BF BW YM Ee SS BO em MR A BR eH YY SF oO

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page iof8

COREY B. BECK, ESQ.

Nevada Bar No. 005870

THE LAW OFFICE OF COREY B. BECK, P.C.
425 South Sixth Street

Las Vegas, Nevada 89101

Ph.: (702) 678-1999

Fax: (702) 678-6788

becksbk(@yahoo.com

Attomey for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In Re: } BK-S-19-14144-BTB

) Chapter 11
RICHARD ALAN PIERCE )

) HEARING DATE: August 30, 2019

Debtor. ) HEARING TIME: — 10:00 a.m.
) Location: Foley Courtroom #4

 

OPPOSITION TO MOTION OF THE UNITED STATES TRUSTEE, PURSUANT TO
11U.8.C. §1112(b), AND FEDERAL RULES OF BANKRUPTCY PROCEDURE 1017(f)

AND 9014, TO DISMISS OR CONVERT CHAPTER 11 CASE AND RESERVATION OF
RIGHTS

COMES NOW, Debtor, RICHARD ALAN PIERCE (“Debtor”), by and through his
attorney, COREY B. BECK, ESQ., hereby opposes the Motion of the United States Trustee,
Pursuant to 11 U.S.C. §1112(b), and Federal Rules of Bankruptcy Procedure 1017(f) and 9014,
to Dismiss or Convert Chapter 11 Case and Reservation of Rights, filed by Attorneys for the
United States Trustee for Region 17 as follows:

Debtor through undersigned counsel asserts that there are unusual circumstances pursuant
to §1112(b), which provides “reasonable justification” for acts/omissions. Debtor acknowledges
the deficiencies regarding filing schedules, providing IDI documents and attending the IDI, as
well as attending the §341 Meeting of Creditors. Debtor has had medical issues which has
hampered his ability to get requirements fulfilled. See Exhibit “]" - Declaration In Support of
Motion for Enlarging Time Regarding the July 23, 2019 Order Motion to Extend Stay.

As the Court’s aware, Debtor has been ordered to provide proof of medical

conditions/treatment prior to August 27, 2019 hearing. In addition, Debtor is required to file

schedules by August 27, 2019 hearing date. These actions will satisfy requirement of

 
oOo FF STD A BB ww PD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 2of 8

§1112(b)(2)(B). In particular, Debtor by completing order(s) of the Court will substantiate
“reasonable justification” and moreover Debtor will be on his way to curing deficiencies in
reasonable time. .

In addition, Debtor asserts that requirements of §1112(b)(2)(A) are also satisfied. In
particular, Debtor submits “there is a reasonable likelihood that a plan will be confirmed within
the timeframes established in sections §1121(e).” Debtor has sufficient income to fund a plan
and goals are io reorganize arrearage on three investment properties. See Exhibit “2" -
Declaration of Richard Alan Pierce in Support of Motion for Continuation of Automatic Stay,
Therefore, Debtor has made showing that he has “reasonable likelihood that plan would be
confirmed.”

DATED this 19" day of August, 2019.
/s}/ COREY B. BECK, ESO.
COREY B. BECK, ESQ,
Nevada Bar No. 005870
THE LAW OFFICE OF COREY B. BECK, P.C,
425 South Sixth Street
Las Vegas, Nevada 89101

Ph.: (702) 678-1999
Fax: (702) 678-6788

becksbk@yahoo.com

Attorney for Debtor

 
oOo SDT OA UW BB wH

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 3 of 8

COREY B. BECK, ESQ.

Nevada Bar No. 005870

THE LAW OFFICE OF COREY B. BECK, P.C.
425 South Sixth Street

Las Vegas, Nevada 89101

Ph.: (702) 678-1999

Fax: (702) 678-6788

becksbk(@yahoo.com

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In Re: BK-S-19-14144-BTB
Chapter 11
RICHARD ALAN PIERCE

HEARING DATE: — August 30, 2019
HEARING TIME: 10:00 a.m.
' Location: Foley Courtroom #4

Debtor,

 

CERTIFICATE OF MAILING OF OPPOSITION TO MOTION OF THE UNITED
STATES TRUSTEE, PURSUANT TO 11U.S.C. §1112(b), AND FEDERAL RULES OF
BANKRUPTCY PROCEDURE 1017(f) AND 9014, TO DISMISS OR CONVERT
CHAPTER 11 CASE AND RESERVATION OF RIGHTS
I hereby certify that on the 19" day of August, 2019, I mailed a true and correct copy of
the OPPOSITION TO MOTION OF THE UNITED STATES TRUSTEE, PURSUANT TO
11U.S.C. §1112(b), AND FEDERAL RULES OF BANKRUPTCY PROCEDURE 1017p
AND 9014, TO DISMISS OR CONVERT CHAPTER 11 CASE AND RESERVAT, ION OF
RIGHTS, first class mail, postage pre-paid, to the following parties of interest, at their last
known addresses, as follows:

Edward M. McDonald Jr. SENT VIA ECF FILING
Trial Attorney

Office of the United States Trustee
Region 17, Las Vegas Field

300 Las Vegas Blvd., South

Suite 4300

Las Vegas, Nevada 89101

Ph.: (702) 388-6600 Ext. 224

Fax: (702) 388-6258

Email: Edward.M.McDonald@usdoj.gov
Email: USTPRegion17.lv.ecf(@usdoj.gov

/s/ VANESSA ANDERSON
An Employee of
The Law Office of Corey B. Beck, P.C.

 
Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 4of8

Exhibit “1"
oOo C6 ND Uh BF ww NB

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 5of8

COREY B. BECK, ESQ.

Nevada Bar No. 005870

THE LAW OFFICE OF COREY B. BECK, P.C.
425 South Sixth Street

Las Vegas, NV 89101

Ph: (702) 678-1999

Fax: (702) 678-6788

becksbk(@vahoo.com

Attorney for Debior
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA —
In re: ) BK-8-19-14144-BTB
) Chapter 11
RICHARD ALAN PIERCE )
)
) HEARING DATE: OST PENDING
Debtor. } HEARING TIME: OST PENDING

 

DECLARATION IN SUPPORT OF MOTION FOR ORDER ENLARGING TIME
REGARDING THE JOLY 23. 2019 ORDER MOTION TO EXTEND STAY

STATE OF NEVADA )
COUNTY OF CLARK 5 ™
RICHARD ALAN PIERCE, having been duly swom on oath, deposes and says that:
1. T have several health conditions which have affected my ability to gather
information and meet with my attorney to complete Schedules and Statements.
2. [am currently treating for thyroid condition, diabetes, as well as regulating

amount of iron in my blood.

 

3. I have desire to prosecute this Chapter 11 case.
4, I will complete Schedules and Statements if I am allowed mote time,
Further Affiant saith naught JAE
‘RICHARD ALAN PIERCE

 
Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 6of 8

Exhibit “2"
TA HW BRB w

oo

10
1]
12
13

14

13
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 7 of 8

COREY B. BECK, ESQ.
Nevada Bar No. 005870

THE LAW OFFICE OF COREY RB. BECK, P.c,
425 South Sixth Street

Las Vegas, Nevada 89101

Ph: (702) 678-1999

Fax: (702) 678-6788

becksbk@yahoo.com

Aitorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In Re: ) BK-S-19-14144-BTB

} Chapter 11
RICHARD ALAN PIERCE )

HEARING DATE: OST PENDING

Debtor, ; HEARING TIME: OST PENDING

 

DECLARATIGN OF RICHARD ALAN PIERCE IN SUPPORT
OF MOTION FOR CONTINUATION OF AUTOMATIC STAY

 

 

 

 

 

 

 

 

STATE OF NEVADA }
COUNTY OF CLARK } ™
RICHARD ALAN PIERCE, having been duly sworn on oath, deposes and says that:
1, That I filed a prior Chapter 7 Bankrupicy case on May 24, 2019, Case No. 19-
51050. Case was filed in San Jose California (Northern District of California),
The case was dismissed on June 19, 2019,
2. That I fited pra se to seek relief from collection action ftom Gambord Trust
Properties,
3. That I am filing Chapter 11 to reorganize 3 investment properties, 9457 Walkashan
Avenue, Las Vegas, NV 89149, 1687 Crystal Downs Way, Las Vegas, NV 89123,
and 18605 Arguello Avenue, Morgan Hill, CA 95037,
4. That I reside in Nevada about 70% of the time for the past year.
5. I have properties located in Las Vegas, Nevada, as well as, 2 properties located in

Morgan Hill, California.

 
 

 

 

 

Case 19-14144-btb Doc51 Entered 08/19/19 15:04:00 Page 8 of 8

a. At present, I net income of approximately $25,000.00 from my plumbing
company conducting business - Pierce Plumbing.

7. The monthly mortgage of all 3 properties are $15,600.00.

8, Thave sufficient income to fund and organize a Chapter 11 Plan,

9. This bankruptcy is filed in “good faith® a8 muy intention is to reorganize three

investment properties I own.

Further Affiant saith naught

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
